DETAILED ACTION
This action is in response to the amendments filed on June 3rd, 2022. A summary of this action:
Claims 27-39 have been presented for examination.
Claims 27, 29-30, 34-35 were amended
Claims 36-39 are newly presented
Claims 1-26 were cancelled
Claims 27-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 27-30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011
Claims 31-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in view of Pasini et al., “Structural efficiency maps for beams subjected to bending”, 2003
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Qiao, US 2016/0133899
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
	In view of the amendments, the prior grounds of rejection are withdrawn, and new grounds of rejection are presented below as was necessitated by the amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 27 is directed towards the statutory category of a process. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 27 is: 
calculating a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the dimension, weight, and stress value data of the reference mono-frame and the dimension and weight data of the provisionally designed mono-frame;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 27 is:
calculating a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the dimension, weight, and stress value data of the reference mono-frame and the dimension and weight data of the provisionally designed mono-frame;
	judging stability conformity of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value;
	if a stability nonconformity judgement is made in the judging, selectively adjusting at least one of the dimensions of the provisionally designed mono-frame , without changing width, length, and height of the provisionally designed mono-frame;
	DB1/ 130327908.3Attorney Docket No. 121594-5062if a stability conformity judgment is made in the judging, completing a design of the mono-frame, the completed design of the mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame judged to have the stability conformity;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer' s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “
	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“…of fabricating a mono-frame as an outer frame of a battery module”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
“inputting dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and inputting dimension and weight data of a provisionally designed mono-frame;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“and fabricating the mono-frame based on the completed design.”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“…of fabricating a mono-frame as an outer frame of a battery module”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
“inputting dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and inputting dimension and weight data of a provisionally designed mono-frame;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“and fabricating the mono-frame based on the completed design.”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 28 recites an insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated (i.e. “the preset stress ratio reference value is 1”) as discussed in MPEP § 2106.05(g), followed by additional steps in the mental process
Claim 29 recites repeating steps in both the mental process and mathematical concept
Claim 30 recites an additional step in the mental process
Claim 31 recites a mathematical equation for use in the mathematical concept, wherein this equation is recited in a generalized enough manner that a person would have readily been able to mentally evaluate this equation, or evaluate this equation with the assistance of pen and paper
Claim 32 is rejected under a similar rationale as claim 31, wherein the recitation of “a stress value of the reference mono-frame analyzed in advance by the finite element analysis” is considered as adding insignificant extra-solution activity to the judicial exception of selecting a particular data source/type of data to be manipulated, and the recitation of “finite element analysis” is also considered as “simply adding a general purpose computer or computer components after the fact to an abstract idea” – see MPEP § 2106.05(f)(2)
Claim 33 is rejected under a similar rationale as claim 32
Claim 34 recites another step in the mental process
Claim 35 recites another step in the mental process
Claim 36 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 37 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 38 is reciting another step in the mental process, wherein the recitation of the battery module is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 38 is reciting another step in the mental process, wherein the recitation of “of the battery module based on a structure of a vehicle or a battery pack in which the battery module is to be installed” is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011

Regarding Claim 27.
Jha teaches:
	A method of fabricating a mono-frame…, the method comprising: (Jha, § 3.1 ¶ 2 on page 80: “The prototype beam and its ½ scale model have been fabricated in the Machine Shop of Concordia University according to the parameters provided in Table 2.2” – to clarify, see the abstract: “…Similitude theory is employed to develop the necessary similarity conditions (scaling laws) for dynamic testing of scaled structures…These scaling laws are then validated both by carrying out finite element analysis using ANSYS 7.1, and by performing experiments in
the laboratory for a simple structures” and see page 56, §2.6)

	inputting dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and inputting dimension and weight data of a provisionally designed mono-frame; (Jha, § 2.6: “Finite element analysis has been carried out using ANSYS on prototype and ½ scale model of a simple cantilever beam with rectangular cross section for the validation of scaling laws. The response [including the stress value data] obtained from the½ scale model [example of a reference monoframe] using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws” and then see § 2.6.1 on pages 56-57: “…The parameters used for the prototype and its V2 scale model is summarized in Table 2.2 below…” and see table 2.2 which shows that the parameters inputted include “Length of Beam” and its corresponding “Cross-section” dimensions [examples of a dimension] and the “density” [example of weight data]
	to clarify on the stress value: see figures 2.10 on page 64: “2.10 Maximum Stresses (NI m2 ) Developed During Harmonic in Excitation in Y2 Scale Model” as clarified on page 65: “Maximum stress developed during Harmonic Excitation for½ scale model is 7.56xl06 Pa. To predict the maximum response stress of prototype we have Predicted Stress in Prototype = … x Stress in Model” – which is an example calculation using the inputted stress value from the ½ scale model
	calculating a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the dimension, weight, and stress value data of the reference mono-frame and the dimension and weight data of the provisionally designed mono-frame; (Jha, page 65 ¶ 1 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1 – this shows that the scaling factor is the stress ratio, the system scales from a prototype model, e.g. a ½ scale model, to a full scale model results using various scale factors, i.e. see page 56, § 2.6 “The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws.” –  in regards to the use of beam theory – at least the example application shows in figure 2.6 application to a “beam”, i.e. using beam theory, also see figure 2.1 on page 25 which clarifies that this is for applications such as “structural beams” – in other words the scaling laws are obviously from beam theory as they are being applied to a beam);

    PNG
    media_image1.png
    237
    759
    media_image1.png
    Greyscale



Jha does not explicitly teach:
	…as an outer frame of a battery module…
	judging stability conformity of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value;
	if a stability nonconformity judgement is made in the judging, selectively adjusting at least one of the dimensions of the provisionally designed mono-frame , without changing width, length, and height of the provisionally designed mono-frame;
	DB1/ 130327908.3Attorney Docket No. 121594-5062 Application No. 16/487,608 Page 3 if a stability conformity judgment is made in the judging, completing a design of the mono-frame, the completed design of the mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame judged to have the stability conformity;
	and fabricating the mono-frame based on the completed design. 

Jha, in view of Mai teaches:
…as an outer frame of a battery module…(Ma, abstract: “Minimum mass designs are obtained for box-section sandwich beams of various cross-sections in three-point bending…The structural response is analysed for beams of square sections with various internal topologies: a solid section, a foam-filled tube with monolithic walls, a hollow tube with walls made from sandwich plates, and a hollow tube with walls reinforced by internal stiffeners” wherein § 5 ¶ 1 teaches: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles” 
To clarify: as per MPEP § 2111.02 (II) the recitation of a “as an outer frame of a battery module” is an intended use, wherein the distinction imparted on the claimed mono-frame from this intended use is that the monoframe is capable of being used for “as an outer frame of a battery module”, e.g. Mai, § 5 ¶ 1: “…The tube must contain internal components such as electrical and hydraulic cables, motors and spindles…” – a skilled person would have readily inferred that such a “tube” as described by Mai, wherein “the dimension of the inner core of a structural tube…is constrained” by these “internal components” would have been capable of being used for this intended use 
see MPEP § 2111.02 (II): “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim… To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”)
	judging stability conformity of the provisionally designed mono-frame by comparing the calculated [stiffness] ratio with a preset [stiffness] ratio reference value; (Mai, § 6 ¶¶ 1-2: “In this paper, minimum mass designs are obtained as a function of required stiffness index for beams with various internal topologies in three-point bending….When only macroscopic bending is considered using Timoshenko beam theory, the square hollow tube with monolithic walls (topology B with q  0) is the lightest structure for any given stiffness index. When the local compliance of the tube walls is included in the analysis, sandwich construction for the tube walls leads to reduced mass for an intermediate range of stiffness index.” to clarify, see § 2.3 ¶ 1: “The mass m of the beam can be written in the non-dimensional form m  m=qL3, while the non-dimensional stiffness index reads S =S/EL” [example of a stiffness ratio]
	to further clarify, § 3.1, ¶ 1: “The stiffness index S is chosen over the practical range …” as clarified in § 3.5, ¶ 1: “The minimum mass and the optimised outer width of the beam with internal topologies A to F are shown in Figs. 4a and b as a function of the stiffness index S over the range…” – this provides a stability judgment by comparing the calculated “stiffness index” to a preset “range”)
	if a stability nonconformity judgement is made in the judging, selectively adjusting at least one of the dimensions of the provisionally designed mono-frame , without changing width, length, and height of the provisionally designed mono-frame; Application No. 16/487,608 if a stability conformity judgment is made in the judging, completing a design of the mono-frame, the completed design of the mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame judged to have the stability conformity; (Mai, see page 4756, ¶¶ 2-4: “Consider first the finite element prediction for the local compliance ELul=P of the foam-filled tube as a function of t/b, see Fig. 7. The compliance drops with increasing t/b due to the increasing bending stiffness of the tube wall…Finite element predictions for the local and macroscopic compliances are plotted as a function of normalized wall thickness t/b in Fig. 8a for a hollow tube and in Fig. 8b for a foam-filled tube.. The presence of a foam core in the tube enhances both the macroscopic and local stiffnesses, compare Figs. 8a and b.”, and see figures 7-8
	to clarify, page 4759, ¶ 4: “Consider topology B in more detail. When qc is held fixed at 0.1, the optimised foam-filled tube is much lighter than the solid beam, and is slightly heavier than the hollow tube with monolithic walls, see Fig. 9. When qc is allowed to vary, the minimum mass is achieved at qc -> 0.”
	To clarify: see figure 2 for “Topology B” wherein when “qc -> 0” this is a hollow rectangular tube and wherein the ratio “t/b” is the “normalized wall thickness” (see the above citations) – to clarify, see page 4749, “Optimisation sub-task (ii): vary b, t and qc. The relative core density qc is treated as a free variable within the range: [the range including 0]” wherein as cited above, and as further clarified on page 4748, paragraph above equation: “The optimisation task is to find the geometrical and material variables that minimise the mass of the foam filled tube for any given value of stiffness index S.” as clarified in § 3.5 ¶ 1: “The minimum mass and the optimised outer width of the beam with internal topologies A to F are shown in Figs. 4a and b as a function of the stiffness index S over the range …” – to clarify, this optimization is only varying “t” and “b” when “qc-> 0”, as such this is not varying the height, width, and length of rectangular tube [example of a monoframe]
and fabricating the mono-frame based on the completed design. (Jha, § 3.1 ¶ 2 on page 80: “The prototype beam and its ½ scale model have been fabricated in the Machine Shop of Concordia University according to the parameters provided in Table 2.2”, as taken in view of Mai as cited above for completing the design)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha on a system which uses scaling laws for scaling the results from a small scale FEM model to a large scale model with the teachings with the teachings from Mai on using optimizing the mass of a beam design based on the results of a FEM model and using an analytic model. The motivation to combine would have been that Mai’s optimization technique would have obtained a “minimum mass design” by optimizing a variety of factors including the topology as this would have ensured that the system determined “the lightest structure” (§ 6 ¶ 2 of Mai). 

Jha, as taken in combination with Mai, does not explicitly teach the comparison of the stress ratio, i.e.:
judging stability conformity of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value;

Capponi teaches:
judging stability conformity of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value; (Capponi, abstract, teaches using “scaling laws” for turbine blades where “the stresses should remain the same for a suitable design”, wherein the scaling laws are “used to upscale” from a smaller model to a larger model [i.e. similar to Jha’s use of scaling laws] wherein “the blade is modelled as a beam [similar to Jha and Mai]”  - see § 2.3 for the upscaling procedures including expressions for the stresses for the “equivalent beam” model of the blade – see equations 2-11, then see equation 16 which is “A ratio between the stress in the upscaled and the reference beam” wherein “The expression for the stress ratio given in equation 16(16) is a constraint with a value of one, to have the same stresses in both blades”,
 to clarify see page 115 col. 3 ¶ 1 “However for a suitable design the upscaled blades must have the same level of stresses as the reference blade. If not then the upscaled blade may not be ... a feasible design.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which optimizes beam design with the teachings from Capponi on a similar system wherein the upscaled model is deemed “suitable” when the stresses are the same as the small scale model. The motivation to combine would have been that the small-scale FEM model provides an “initial...design solution for optimization studies that is feasible and enables the design to explore other interesting aspects of larger scale” models, i.e. the initial reference design is first judged to be suitable, and the upscaled models are judged to be suitable when they have the same stresses as the initial reference design. In other words, this would have enabled the system to more quickly find optimal upscaled models as the system would not have to compute a full FEM model for each upscaled model. 

Regarding Claim 28.
Capponi teaches:
	The method of claim 27, wherein:
	the preset stress ratio reference value is 1; and in the judging: a stability conformity judgment is made if the calculated stress ratio is equal to or smaller than the preset stress ratio reference value; and the stability nonconformity judgment is made if the calculated stress ratio is greater than the preset stress ratio reference value. (Capponi, equation 16 on page 116 as cited above – the stress ratio = 1 for a “suitable” provisional model, and if the stress ratio does not equal 1 then it is not suitable, in regards to the less than one this is an obvious variant, i.e. the provisionally designed model is “suitable” if the stresses in the provisionally designed model are less than or equal to the stresses in the reference model, else the provisionally designed model is not suitable as it has more stress then the reference model)

Regarding Claim 29.
Mai teaches:
	The method of claim 27, wherein the calculating and the judging are performed again after the selectively adjusting. (Mai, as cited above teaches that this is an “optimization problem” wherein this uses, as per page 4747 of Mai, “sequential quadratic programming”, i.e. this is a sequential/iterative optimization program [the steps are repeated])

Regarding Claim 30.
Mai teaches:
	The method of claim 29, wherein the selectively adjusting includes a dimension adjusting in which at least one thickness among thicknesses of an upper plate and a side plate of the provisionally designed mono-frame is adjusted to be thicker than before, without changing the width, length, and height of the provisionally designed mono-frame. (Mai, as cited above, including see page 4749, “Optimisation sub-task (ii): vary b, t and qc. The relative core density qc is treated as a free variable within the range: [the range including 0]” – to clarify, 4756, ¶¶ 2-4: “…Finite element predictions for the local and macroscopic compliances are plotted as a function of normalized wall thickness t/b in Fig. 8a for a hollow tube and in Fig. 8b for a foam-filled tube…” – and see figure 2, t/b is the thickness of both the upper plate and the side plates of the tube


Regarding Claim 36.
Mai teaches: 
	The method of claim 27, wherein the mono-frame has a rectangular tube shape with a hollow inner space to accommodate one or more battery cells. (Ma, abstract: “Minimum mass designs are obtained for box-section sandwich beams of various cross-sections in three-point bending…The structural response is analysed for beams of square sections with various internal topologies: a solid section, a foam-filled tube with monolithic walls, a hollow tube with walls made from sandwich plates, and a hollow tube with walls reinforced by internal stiffeners” wherein § 5 ¶ 1 teaches: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles” to clarify: see figure 8(a) as was cited above, the caption: “hollow solid-walled tube (topology B with qc -0),”
	In other words, Mai teaches a hollow rectangular tube to accommodate “internal components” such as electrical components, e.g. battery cells
	To clarify, see MPEP § 2173.05(g): “For example, in In re Schreiber, the claims were directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass through at the same time" (the function) …A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element…” – i.e. the claimed structure of the “…rectangular tube shape with a hollow inner space…” with the capability/purpose/function “to accommodate one or more battery cells”– e.g. Mai, § 5 ¶ 1: “…The tube must contain internal components such as electrical and hydraulic cables, motors and spindles…” and see Mai, figure 2 for Topology B as was cited above for this, as well as the caption of figure 8: “…hollow solid-walled tube…” 
to further clarify, see MPEP § 2112(IV) for a more detailed discussion of In re Schreiber 

Claims 31-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001

Regarding Claim 31.
Jha, as modified does not explicitly teach: 
	The method of claim 27, wherein the stress ratio is calculated according to the following equation:
	
    PNG
    media_image2.png
    69
    453
    media_image2.png
    Greyscale
 where:
	R is a stress ratio, qi is a distributed load of the reference mono-frame, Hi is a height of the reference mono-frame, Li is a length of the reference mono-frame, W1 is a width of the reference mono-frame, ai is a thickness of a side plate of the reference mono-frame, bi is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and DB1/ 130327908.3Attorney Docket No. 121594-5062 Application No. 16/487,608 Page 5 b2 is a thickness of an upper plate of the provisionally designed mono-frame. 

Niu, as taken in combination with Jha as modified above teaches:
	The method of claim 27, wherein the stress ratio is calculated according to the following equation:
	
    PNG
    media_image2.png
    69
    453
    media_image2.png
    Greyscale
 where:
	R is a stress ratio, qi is a distributed load of the reference mono-frame, Hi is a height of the reference mono-frame, Li is a length of the reference mono-frame, W1 is a width of the reference mono-frame, ai is a thickness of a side plate of the reference mono-frame, bi is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and DB1/ 130327908.3Attorney Docket No. 121594-5062 Application No. 16/487,608 Page 5 b2 is a thickness of an upper plate of the provisionally designed mono-frame. (Jha, page 65 ¶ 1 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1, wherein Mai, as was relied upon above, teaches a “hollow solid-walled tube” (Mai, figure 8, caption)
	Then, see Niu, chapter 6 on beam stress – page 151, step b teaches that the “apparent stress” is calculated based on the moment M, the distance c, and the moment of inertia I (see page 147, last paragraph for the variable descriptions for I and c), i.e.                         
                            σ
                            =
                             
                            
                                
                                    M
                                    c
                                
                                
                                    I
                                
                            
                        
                     – see appendix D starting on page 772, and see appendix C on pages 763-764 – the appendices provide a table of “common” equations for this problem – i.e. this claimed equation is the obvious result of taking Jha’s stress ratio, and then substituting in the equations from Niu for the stress calculation for the “apparent stress” such applied for a “Fixed-end beam, uniform load” with sections of a “Hollow Rectangle”/”Hollow Square”; to clarify – see the instant specification page 11-15, wherein page 11 has the equations from Niu in substantially similar form including for the “…moment” “I” (see Niu, for the moments I for the hollow rectangle) 

    PNG
    media_image3.png
    261
    1182
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    512
    761
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above on a system which scales FEM results for cantilever beams with the teachings from Niu on various common beam theory relationships such as for rectangular tubular cantilever beams. The motivation to combine would have been that Niu’s teachings would have enabled the system to relate the stress ratio directly to the dimensions of the beam, which would have been faster to calculate then Jha’s equation 2.21 as Niu’s teaching’s would have enabled a direct calculation of the scaling ratio for stress. 


Regarding Claim 32.
Jha teaches:
	The method of claim 31, wherein, in the calculating, a stress value of the provisionally designed mono-frame is further calculated by using the stress ratio as in the following equation:
	
    PNG
    media_image5.png
    23
    82
    media_image5.png
    Greyscale
 where:
	61 is a stress value of the reference mono-frame analyzed in advance by the finite element analysis, G2 is a stress value of the provisionally designed mono-frame, and R is a stress ratio. (Jha, as cited above – Jha uses lambda for this, i.e. the equation                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     such as in equation 2.21 of Jha on page 40)

Regarding Claim 33.
Jha, in view of Niu, teaches: 
	The method of claim 31, wherein, in the calculating, a strain of the provisionally designed mono-frame is further calculated by using the following equation:
	
    PNG
    media_image6.png
    69
    228
    media_image6.png
    Greyscale
 where:
	D1 is a strain of the reference mono-frame analyzed in advance by the finite element analysis, D2 is a strain of the provisionally designed mono-frame, Ei is a Young's modulus of the reference mono-frame, E2 is a Young's modulus of the provisionally designed mono-frame, Ih is a moment of inertia of the reference mono-frame, and DB1/ 130327908.3Attorney Docket No. 121594-5062 Application No. 16/487,608 Page 6 12 is a moment of inertia of the provisionally designed mono-frame. . (Jha, page 32 teaches that one of the representative laws is “Hooke’s Law” wherein the stress = Young’s modulus * strain, and Jha , as cited above, teaches using a ratio for the stresses of lambda – this claimed equation would have been the obvious result of applying Jha’s stress ratio to the strains via “Hooke’s Law”, taken in view of Niu’s calculations for the stress based on the moments of Inertia (Niu, as cited above) – see §2.5.13 page 55 which discusses this, e.g. if the “same material is used” then the Young’s moduli are the same, and “it is obvious that geometrical similar between model and prototype (i.e., [strain of the prototype = strain of the full-scale model])...” using this assumption of the “same material”) 


Regarding Claim 37.
Jha, as modified above, does not explicitly teach:
	The method of claim 27, wherein the fabricating includes fabricating the mono-frame(Jha, § 3.1 ¶ 2 on page 80: “The prototype beam and its ½ scale model have been fabricated in the Machine Shop of Concordia University according to the parameters provided in Table 2.2”)

Jha, as modified above, does not explicitly teach:
… by extrusion or die casting. 

Niu teaches: 
… by extrusion or die casting. (Niu, see page 150, figure 6.4.6(a) which shows “Aluminum Alloys” wherein the alloy “2024-T4” is fabricated by “Extrusions” has the lowest apparent stress for a given “Section Factor k” (see page 147 for the “section factor”, i.e. this represents the “shape” of a “section”)
To clarify on this being fabricated by Extrusion, the Examiner notes that several of the other alloys are recited as being by “Forgings”/”Forging and extrusions”, and that 6.4.6 (b) shows the “Heat Treat[ment]” for “steel alloys”, i.e. the charts are showing the effect on the “Apparent stress” of a section [a beam] by the alloy used, and by the manufacturing technique used; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which includes fabricating beams with the teachings from Niu on the effects of materials on the “Apparent” stress of a section wherein this includes a “2024-T4 Extrusion”. The motivation to combine would have been that the “2024-T4 Extrusion” has, as per the chart, the lowest apparent stress for the entire range of section factors. 

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in view of Pasini et al., “Structural efficiency maps for beams subjected to bending”, 2003

Regarding Claim 34.
Mai teaches:
	The method of claim 27, wherein the provisionally designed mono-frame includes an upper plate and a side plate: (Mai, see figure 2 for topology B and figure 8A’s caption for a “hollow solid-walled tube (topology B…”)

Jha, as modified above, does not explicitly teach: 
	and wherein the selectively adjusting includes first adjusting a thickness of the upper plate without adjusting a thickness of the side plate before a next judging operation. 

Pasini teaches: 
The mono-frame designing method of claim 13, wherein the selectively adjusting includes first adjusting the thicknesses of the upper plate without adjusting the thicknesses of the side plate before a next judging operation. (Pasini, see § 7 ¶ 1: “Cross sections need to be scaled in size in order to meet a particular stiffness requirement with a different material or to meet a changed stiffness requirement with same or a different material…Consider four cross-sections of the same material, D0 to D3, shown in Fig. 10.” [similar to Mai above] – and see figure 10, which shows that these cross sections include a hollow rectangular below [similar to Mai above] which are scaled in a variety of manners wherein as depicted this includes that the sidewalls/sideplates have different thicknesses then the top and bottom walls/plates 
to clarify, see MPEP § 2144.04 for “Making Separable” – i.e. it would have been obvious that when scaling the “cross sections…in size” to have separated out the adjustments to the side walls/platers and the upper wall/plate, e.g. to have “scaled in size” the cross section by increasing the thickness of the upper plate/walls without changing the side plates/walls

    PNG
    media_image7.png
    279
    802
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for optimizing beams for “minimum mass”  and scaling [e.g., from the reference design to the provisional design] with the teachings from Pasini on “scaling of the cross-section”. The motivation to combine would have been that Pasini’s scaling of the cross-section [e.g., by scaling the thicknesses individually] would have enabled the system to “arbitrary scale”/optimize the dimensions of the beam (see Pasini § 7) while providing “the same stiffness” – this would have enabled the system to find more optimal designs of the final designed beam. 


Regarding Claim 35.
Jha, as modified above, does not explicitly teach: 
	The method of claim 30, wherein the selectively adjusting includes first adjusting the thickness of the upper plate without adjusting the thickness of the side plate before a next judging operation.

Pasini teaches: 
The method of claim 30, wherein the selectively adjusting includes first adjusting the thickness of the upper plate without adjusting the thickness of the side plate before a next judging operation. (Pasini, see § 7 ¶ 1: “Cross sections need to be scaled in size in order to meet a particular stiffness requirement with a different material or to meet a changed stiffness requirement with same or a different material…Consider four cross-sections of the same material, D0 to D3, shown in Fig. 10.” [similar to Mai above] – and see figure 10, which shows that these cross sections include a hollow rectangular below [similar to Mai above] which are scaled in a variety of manners wherein as depicted this includes that the sidewalls/sideplates have different thicknesses then the top and bottom walls/plates 
to clarify, see MPEP § 2144.04 for “Making Separable” – i.e. it would have been obvious that when scaling the “cross sections…in size” to have separated out the adjustments to the side walls/platers and the upper wall/plate, e.g. to have “scaled in size” the cross section by increasing the thickness of the upper plate/walls without changing the side plates/walls

    PNG
    media_image7.png
    279
    802
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for optimizing beams for “minimum mass”  and scaling [e.g., from the reference design to the provisional design] with the teachings from Pasini on “scaling of the cross-section”. The motivation to combine would have been that Pasini’s scaling of the cross-section [e.g., by scaling the thicknesses individually] would have enabled the system to “arbitrary scale”/optimize the dimensions of the beam (see Pasini § 7) while providing “the same stiffness” – this would have enabled the system to find more optimal designs of the final designed beam. 

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Qiao, US 2016/0133899

Regarding Claim 38.
Mai teaches: 
	The method of claim 27, further comprising:
	determining the dimension of the provisionally designed mono-frame based on a specification of the [internal components] (Mai, § 5 ¶ 1: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles. Consequently, the dimensionless inner width of the hollow tube must exceed a pre-defined non-dimensional width [example of a value from a specification] ….” 

Jha, as modified above, does not explicitly teach:
… battery module. 

Qiao teaches:
… battery module. (Qiao, ¶ 110: “FIG. 4A shows a schematic of an impact rate sensitive battery-cell case structure 410. The structure 410 is a rate sensitive structure having a self-contained rate sensitive component 414. The structure 410, can be made of, for example, an A16061H6 rectangular hollow tube with a 1/2" by 1/2" cross section and the height of 4". The wall thickness can be, for example, 1/32". The tube 412 can contain a mid-span imperfection 414, of for example, a length of 1/10", along with a slotted imperfection of 1/6" in height and 1/2" in width.” – the dimensions are an example of a specification of the battery module)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for analyzing an optimization a structure wherein “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles” (Mai, § 5 ¶1) with the teachings from Qiao on the use of a “rectangular hollow tube” for a “battery-cell case structure”. The motivation to combine would have been that “The methods and systems described herein configure battery cells as structural components that can be load carrying and also be used for energy absorption. These methods and systems can fulfill important functional requirements and be, for example, rate-sensitive Such that reaction forces from the systems vary based on a velocity of impact.” (Qiao, ¶ 5).

In addition, the KSR rationale of “simple substitution” also applies as per MPEP § 2143:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; Mai, § 5, ¶ 1, as well as figure 8(a), teaches a device (a hollow beam) wherein: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles”
(2) a finding that the substituted components and their functions were known in the art;  -  Qiao, as cited above, ¶ 110: “FIG. 4A shows a schematic of an impact rate sensitive battery-cell case structure 410. The structure 410 is a rate sensitive structure having a self-contained rate sensitive component 414. The structure 410, can be made of, for example, an A16061H6 rectangular hollow tube…”
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; - a person of ordinary skill could have substituted the “internal components” of Mai § 5 with Qiao’s internal components of the battery “battery-cell case structure” (Qiao, ¶ 110) – this would have produced predicted results as this is merely placing specific components inside the hollow beam which “must contain internal components” as per Mai § 5.

Regarding Claim 39.
Mai teaches: 
	The method of claim 27, further comprising:
	determining the dimension of the provisionally designed mono-frame based on a specification of the [internal components] (Mai, § 5 ¶ 1: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles. Consequently, the dimensionless inner width … of the hollow tube must exceed a pre-defined non-dimensional width [example of a value from a specification]….” 

Qiao teaches: 
… of the battery module based on a structure of a vehicle or a battery pack in which the battery module is to be installed. (Qiao, ¶ 110: “FIG. 4A shows a schematic of an impact rate sensitive battery-cell case structure 410. The structure 410 is a rate sensitive structure having a self-contained rate sensitive component 414. The structure 410, can be made of, for example, an A16061H6 rectangular hollow tube with a 1/2" by 1/2" cross section and the height of 4". The wall thickness can be, for example, 1/32". The tube 412 can contain a mid-span imperfection 414, of for example, a length of 1/10", along with a slotted imperfection of 1/6" in height and 1/2" in width.” – the dimensions are an example of a specification of the battery module
Then see Qiao, ¶ 95: “FIG. 1 shows an electric vehicle (EV) 100 having a battery cell structure 110 that is load bearing [the specification is based on the battery module being installed in a vehicle]. The load bearing cell structure can serve as a structural part of the EV 100, helping to save material cost and reduce the weight of the EV. as structural components 120 (e.g., a frame) of the EV can be made to be less heavy and less bulky. The cell structure 110 includes one or more battery cells 112. A connection part 113 can be used to mechanically connect two or more battery cells 112 [example of a battery pack]. The cell structure 110 has electrical connections 114 to power, for example, a motor 116 of the EV 100.” Wherein ¶ 101 clarifies: “A battery module can be a group of battery cells, a battery pack can be a group of battery modules, and a battery-cell structure can be either a battery module or a battery pack, or a part of a module or pack.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for analyzing an optimization a structure wherein “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles” (Mai, § 5 ¶1) with the teachings from Qiao on the use of a “rectangular hollow tube” for a “battery-cell case structure”. The motivation to combine would have been that “The methods and systems described herein configure battery cells as structural components that can be load carrying and also be used for energy absorption. These methods and systems can fulfill important functional requirements and be, for example, rate-sensitive Such that reaction forces from the systems vary based on a velocity of impact.” (Qiao, ¶ 5).

In addition, the KSR rationale of “simple substitution” also applies as per MPEP § 2143:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; Mai, § 5, ¶ 1, as well as figure 8(a), teaches a device (a hollow beam) wherein: “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles”
(2) a finding that the substituted components and their functions were known in the art;  -  Qiao, as cited above, ¶ 110: “FIG. 4A shows a schematic of an impact rate sensitive battery-cell case structure 410. The structure 410 is a rate sensitive structure having a self-contained rate sensitive component 414. The structure 410, can be made of, for example, an A16061H6 rectangular hollow tube…”
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; - a person of ordinary skill could have substituted the “internal components” of Mai § 5 with Qiao’s internal components of the battery “battery-cell case structure” (Qiao, ¶ 110) – this would have produced predicted results as this is merely placing specific components inside the hollow beam which “must contain internal components” as per Mai § 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147